
	
		II
		Calendar No. 542
		112th CONGRESS
		2d Session
		S. 1701
		[Report No. 112–237]
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Ms. Snowe (for herself,
			 Mr. Nelson of Florida,
			 Mr. Begich, Mr.
			 Rockefeller, Mr. Whitehouse,
			 Mrs. Gillibrand,
			 Mr. Cardin, Ms.
			 Collins, Ms. Cantwell,
			 Mrs. Boxer, Mr.
			 Wyden, Mr. Merkley, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 13, 2012
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Harmful Algal Blooms and Hypoxia Research
		  and Control Act of 1998, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harmful Algal Blooms and Hypoxia
			 Research and Control Amendments Act of 2011.
		2.Amendment of
			 harmful algal bloom and hypoxia research and control Act of 1998Except as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Harmful Algal
			 Bloom and Hypoxia Research and Control Act of 1998 (16 U.S.C. 1451
			 note).
		3.FindingsSection 602 is amended to read as
			 follows:
			
				602.FindingsCongress finds the following:
					(1)Harmful algal
				blooms and hypoxia—
						(A)are increasing in
				frequency and intensity in the Nation’s coastal waters and Great Lakes;
						(B)pose a threat to
				the health of coastal and Great Lakes ecosystems;
						(C)are costly to
				coastal economies; and
						(D)threaten the
				safety of seafood and human health.
						(2)Excessive
				nutrients in coastal waters have been linked to the increased intensity and
				frequency of hypoxia and some harmful algal blooms. There is a need to identify
				more workable and effective actions to reduce the negative impacts of harmful
				algal blooms and hypoxia on coastal waters.
					(3)The National
				Oceanic and Atmospheric Administration, through its ongoing research,
				monitoring, observing, education, grant, and coastal resource management
				programs and in collaboration with the other Federal agencies on the
				Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia, along with States,
				Indian tribes, and local governments, possesses the capabilities necessary to
				support a near and long-term comprehensive effort to prevent, reduce, and
				control the human and environmental costs of harmful algal blooms and
				hypoxia.
					(4)Increases in
				nutrient loading from point and nonpoint sources can trigger and exacerbate
				harmful algal blooms and hypoxia. Since much of the increases originate in
				upland areas and are delivered to marine and freshwater bodies via river
				discharge, integrated and landscape-level research and control strategies are
				required.
					(5)Harmful algal
				blooms and hypoxia affect many sectors of the coastal economy, including
				tourism, public health, and recreational and commercial fisheries. According to
				a recent report produced by the National Oceanic and Atmospheric
				Administration, the United States seafood, restaurant, and tourism industries
				suffer estimated annual losses of at least $82,000,000 due to the economic
				impacts of harmful algal blooms.
					(6)The proliferation
				of harmful and nuisance algae can occur in all United States waters, including
				coastal areas (such as estuaries), the Great Lakes, and inland waterways,
				crossing political boundaries and necessitating regional coordination for
				research, monitoring, mitigation, response, and prevention efforts.
					(7)Federally funded
				and other research has led to several technological advances, including remote
				sensing, molecular and optical tools, satellite imagery, and coastal and ocean
				observing systems, that—
						(A)provide data for
				forecast models;
						(B)improve the
				monitoring and prediction of these events; and
						(C)provide essential
				decision making tools for managers and
				stakeholders.
						.
		4.PurposesThe Act is amended by inserting after
			 section 602 the following:
			
				602A.PurposesThe purposes of this title are—
					(1)to provide for the
				development and coordination of a comprehensive and integrated national program
				to address harmful algal blooms and hypoxia through baseline research,
				monitoring, prevention, mitigation, and control;
					(2)to provide for the
				assessment of environmental, socioeconomic, and human health impacts of harmful
				algal blooms and hypoxia on a regional and national scale, and to integrate
				this assessment into marine and freshwater resource decisions; and
					(3)to facilitate
				regional, State, tribal, and local efforts to develop and implement appropriate
				harmful algal bloom and hypoxia response plans, strategies, and tools,
				including outreach programs and information dissemination
				mechanisms.
					.
		5.Inter-Agency task
			 force on harmful algal blooms and hypoxiaSection 603(a) is amended—
			(1)by striking
			 the following representatives from and inserting a
			 representative from;
			(2)in paragraph (11),
			 by striking and;
			(3)by redesignating
			 paragraph (12) as paragraph (13);
			(4)by inserting after
			 paragraph (11) the following:
				
					(12)The Centers for
				Disease Control; and
					;
				and
			(5)in paragraph (13),
			 as redesignated, by striking such.
			6.National harmful
			 algal bloom and hypoxia programThe Act is amended by inserting after
			 section 603 the following:
			
				603A.National
				harmful algal bloom and hypoxia program
					(a)EstablishmentExcept
				as provided in subsection (d), the Under Secretary, acting through the Task
				Force established under section 603, shall establish and maintain a national
				harmful algal bloom and hypoxia program.
					(b)Action
				Strategy
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011, the Task Force shall develop a
				national harmful algal blooms and hypoxia action strategy that—
							(A)is consistent with
				the purposes under section 602A;
							(B)includes a
				statement of goals and objectives; and
							(C)includes an
				implementation plan.
							(2)PublicationNot
				later than 30 days after the date that the action strategy is developed, the
				Task Force shall—
							(A)submit the action
				strategy to Congress; and
							(B)publish the action
				strategy in the Federal Register.
							(3)Periodic
				revisionThe Task Force shall periodically review and revise the
				action strategy, as necessary.
						(c)Task force
				functionsThe Task Force shall—
						(1)coordinate
				interagency review of plans and policies of the Program;
						(2)assess interagency
				work and spending plans for implementing the activities of the Program;
						(3)review the
				Program’s distribution of Federal grants and funding to address research
				priorities;
						(4)support the
				implementation of the actions and strategies identified in the regional
				research and action plans under section 603B;
						(5)support the
				development of institutional mechanisms and financial instruments to further
				the goals of the Program;
						(6)coordinate and
				integrate the research of all Federal programs, including ocean and Great Lakes
				science and management programs and centers, that address the chemical,
				biological, and physical components of marine and freshwater harmful algal
				blooms and hypoxia;
						(7)expedite the
				interagency review process by ensuring timely review and dispersal of required
				reports and assessments under this title;
						(8)promote the
				development of new technologies for predicting, monitoring, and mitigating
				harmful algal blooms and hypoxia conditions; and
						(9)establish such
				interagency working groups as it considers necessary.
						(d)Lead Federal
				agencyThe National Oceanic and Atmospheric Administration shall
				have primary responsibility for administering the Program.
					(e)Program
				dutiesIn administering the Program, the Under Secretary
				shall—
						(1)develop and
				promote a national strategy to understand, detect, predict, control, mitigate,
				and respond to marine and freshwater harmful algal bloom and hypoxia
				events;
						(2)prepare work and
				spending plans for implementing the activities of the Program and developing
				and implementing the regional research and action plans;
						(3)administer
				merit-based, competitive grant funding—
							(A)to support the
				projects maintained and established by the Program; and
							(B)to address the
				research and management needs and priorities identified in the regional
				research and action plans;
							(4)coordinate and
				work cooperatively with regional, State, tribal, and local government agencies
				and programs that address marine and freshwater harmful algal blooms and
				hypoxia;
						(5)coordinate with
				the Secretary of State to support international efforts on marine and
				freshwater harmful algal bloom and hypoxia information sharing, research,
				mitigation, control, and response activities;
						(6)identify
				additional research, development, and demonstration needs and priorities
				relating to monitoring, prevention, control, mitigation, and response to marine
				and freshwater harmful algal blooms and hypoxia, including methods and
				technologies to protect the ecosystems affected by marine and freshwater
				harmful algal blooms and hypoxia;
						(7)integrate,
				coordinate, and augment existing education programs to improve public
				understanding and awareness of the causes, impacts, and mitigation efforts for
				marine and freshwater harmful algal blooms and hypoxia;
						(8)facilitate and
				provide resources to train State and local coastal and water resource managers
				in the methods and technologies for monitoring, controlling, and mitigating
				marine and freshwater harmful algal blooms and hypoxia;
						(9)support regional
				efforts to control and mitigate outbreaks through—
							(A)communication of
				the contents of the regional research and action plans and maintenance of
				online data portals for other information about harmful algal blooms and
				hypoxia to State and local stakeholders within the region for which each plan
				is developed; and
							(B)overseeing the
				development, review, and periodic updating of regional research and action
				plans;
							(10)convene at least
				1 meeting of the Task Force each year; and
						(11)perform such
				other tasks as may be delegated by the Task Force.
						(f)National Oceanic
				and Atmospheric Administration activitiesThe Under Secretary
				shall—
						(1)maintain and
				enhance the existing competitive programs at the National Oceanic and
				Atmospheric Administration relating to marine and freshwater algal blooms and
				hypoxia;
						(2)carry out marine
				and Great Lakes harmful algal bloom and hypoxia events response
				activities;
						(3)establish new
				programs and infrastructure, as necessary, to develop and enhance the critical
				observations, monitoring, modeling, data management, information dissemination,
				and operational forecasts required to meet the purposes under section
				602A;
						(4)enhance
				communication and coordination among Federal agencies carrying out marine and
				freshwater harmful algal bloom and hypoxia activities; and
						(5)increase the
				availability to appropriate public and private entities of—
							(A)analytical
				facilities and technologies;
							(B)operational
				forecasts; and
							(C)reference and
				research materials.
							(g)Cooperative
				effortsThe Under Secretary shall work cooperatively and avoid
				duplication of effort with other offices, centers, and programs within the
				National Oceanic and Atmospheric Administration, other agencies on the Task
				Force, and States, tribes, and nongovernmental organizations concerned with
				marine and freshwater issues to coordinate harmful algal blooms and hypoxia
				(and related) activities and research.
					(h)Freshwater
				programWith respect to the freshwater aspects of the Program,
				except for those aspects occurring in the Great Lakes, the Administrator of the
				Environmental Protection Agency, in consultation with the Under Secretary,
				through the Task Force, shall—
						(1)carry out the
				duties assigned to the Under Secretary under this section and section 603B,
				including the activities under subsection (g);
						(2)research the
				ecology of freshwater harmful algal blooms;
						(3)monitor and
				respond to freshwater harmful algal blooms events in lakes (except for the
				Great Lakes), rivers, and reservoirs;
						(4)mitigate and
				control freshwater harmful algal blooms; and
						(5)recommend the
				amount of funding required to carry out subsection (g) for inclusion in the
				President’s annual budget request to Congress.
						(i)Integrated
				coastal and ocean observation systemThe collection of monitoring
				and observation data under this title shall comply with all data standards and
				protocols developed pursuant to the Integrated Coastal and Ocean Observation
				System Act of 2009 (33 U.S.C. 3601 et seq.). Such data
				shall be made available through the system established under that
				Act.
					.
		7.Regional research
			 and action plansThe Act, as
			 amended by section 6 of this Act, is further amended by inserting after section
			 603A the following:
			
				603B.Regional
				research and action plans
					(a)In
				generalIn administering the Program, the Under Secretary
				shall—
						(1)identify
				appropriate regions and subregions to be addressed by each regional research
				and action plan; and
						(2)oversee the
				development and implementation of the regional research and action
				plans.
						(b)Plan
				developmentThe Under Secretary shall—
						(1)develop and submit
				to the Task Force for approval a regional research and action plan for each
				region, that builds upon any existing State or regional plans the Under
				Secretary considers appropriate; and
						(2)identify
				appropriate elements for each region, including—
							(A)baseline
				ecological, social, and economic research needed to understand the biological,
				physical, and chemical conditions that cause, exacerbate, and result from
				harmful algal blooms and hypoxia;
							(B)regional
				priorities for ecological and socio-economic research on issues related to and
				impacts of harmful algal blooms and hypoxia;
							(C)research,
				development, and demonstration activities needed to develop and advance
				technologies and techniques—
								(i)for minimizing the
				occurrence of harmful algal blooms and hypoxia; and
								(ii)for improving
				capabilities to predict, monitor, prevent, control, and mitigate harmful algal
				blooms and hypoxia;
								(D)State, tribal, and
				local government actions that may be implemented—
								(i)to support
				long-term monitoring efforts and emergency monitoring as needed;
								(ii)to minimize the
				occurrence of harmful algal blooms and hypoxia;
								(iii)to reduce the
				duration and intensity of harmful algal blooms and hypoxia in times of
				emergency;
								(iv)to address human
				health dimensions of harmful algal blooms and hypoxia; and
								(v)to identify and
				protect vulnerable ecosystems that could be, or have been, affected by harmful
				algal blooms and hypoxia;
								(E)mechanisms by
				which data, information, and products are transferred between the Program and
				State, tribal, and local governments and research entities;
							(F)communication,
				outreach and information dissemination efforts that State, tribal, and local
				governments and stakeholder organizations can take to educate and inform the
				public about harmful algal blooms and hypoxia and alternative coastal
				resource-utilization opportunities that are available; and
							(G)the roles that
				Federal agencies can play to facilitate implementation of the regional research
				and action plan for that region.
							(c)ConsultationIn
				developing a regional research and action plan under this section, the Under
				Secretary shall—
						(1)coordinate with
				State coastal management and planning officials;
						(2)coordinate with
				tribal resource management officials;
						(3)coordinate with
				water management and watershed officials from coastal States and noncoastal
				States with water sources that drain into water bodies affected by harmful
				algal blooms and hypoxia;
						(4)coordinate with
				the Administrator and other Federal agencies as the Under Secretary considers
				appropriate; and
						(5)consult
				with—
							(A)public health
				officials;
							(B)emergency
				management officials;
							(C)science and
				technology development institutions;
							(D)economists;
							(E)industries and
				businesses affected by marine and freshwater harmful algal blooms and
				hypoxia;
							(F)scientists, with
				expertise concerning harmful algal blooms or hypoxia, from academic or research
				institutions; and
							(G)other
				stakeholders.
							(d)Building on
				available studies and informationIn developing a regional
				research and action plan under this section, the Under Secretary shall—
						(1)utilize and build
				on existing research, assessments, reports, including those carried out under
				existing law, and other relevant sources; and
						(2)consider the
				impacts, research, and existing program activities of all United States
				coastlines and fresh and inland waters, including the Great Lakes, the
				Chesapeake Bay, estuaries, and tributaries.
						(e)ScheduleThe
				Under Secretary shall—
						(1)begin developing
				the regional research and action plans for at least a third of the regions not
				later than 9 months after the date of the enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011;
						(2)begin developing
				the regional research and action plans for at least another third of the
				regions not later than 21 months after the date of the enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011;
						(3)begin developing
				the regional research and action plans for the remaining regions not later than
				33 months after the date of the enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011; and
						(4)ensure that each
				regional research and action plan developed under this section is—
							(A)completed and
				approved by the Task Force not later than 12 months after the date that
				development of the regional research and action plan begins; and
							(B)updated not less
				than once every 5 years after the completion of the regional research and
				action plan.
							(f)Funding
						(1)In
				generalSubject to available appropriations, the Under Secretary
				shall make funding available to eligible organizations to implement the
				research, monitoring, forecasting, modeling, and response actions included
				under each approved regional research and action plan. The Program shall select
				recipients through a merit-based, competitive process and seek to fund research
				proposals that most effectively align with the research priorities identified
				in the relevant regional research and action plan.
						(2)Application;
				assurancesAn organization seeking funding under this subsection
				shall submit an application to the Program at such time, in such form and
				manner, and containing such information and assurances as the Program may
				require. The Program shall require each eligible organization receiving funds
				under this subsection to utilize the mechanisms under subsection (b)(2)(E) to
				ensure the transfer of data and products developed under the regional research
				and action plan.
						(3)Eligible
				organizationIn this subsection, the term eligible
				organization means—
							(A)an institution of
				higher education, other non-profit organization, State, tribal, or local
				government, commercial organization, or Federal agency that meets the
				requirements of this section and such other requirements as may be established
				by the Under Secretary; and
							(B)with respect to
				nongovernmental organizations, an organization that is subject to regulations
				promulgated or guidelines issued to carry out this section, including United
				States audit requirements that are applicable to nongovernmental
				organizations.
							.
		8.ReportingSection 603 is amended by adding at the end
			 the following:
			
				(j)ReportNot
				later than 2 years after the submission of the action strategy under section
				603A, the Under Secretary shall submit a report to the appropriate
				congressional committees that describes—
					(1)the proceedings of
				the annual Task Force meetings;
					(2)the activities
				carried out under the Program and the regional research and action plans, and
				the budget related to the activities;
					(3)the progress made
				on implementing the action strategy; and
					(4)any need to revise
				or terminate activities or projects under the Program.
					(k)Program
				reportNot later than 5 years after the date of enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011, the Task Force shall submit a
				report on harmful algal blooms and hypoxia in marine and freshwater systems to
				Congress that—
					(1)evaluates the
				state of scientific knowledge of harmful algal blooms and hypoxia in marine and
				freshwater systems, including their causes and ecological consequences;
					(2)evaluates the
				social and economic impacts of harmful algal blooms and hypoxia, including
				their impacts on coastal communities, and reviews those communities’ efforts
				and associated economic costs related to event forecasting, planning,
				mitigation, response, public outreach, and education;
					(3)examines and
				evaluates the human health impacts of harmful algal blooms and hypoxia,
				including any gaps in existing research;
					(4)describes advances
				in capabilities for monitoring, forecasting, modeling, control, mitigation, and
				prevention of harmful algal blooms and hypoxia, including techniques for
				integrating landscape- and watershed-level water quality information into
				marine and freshwater harmful algal bloom and hypoxia prevention and mitigation
				strategies at Federal and regional levels;
					(5)evaluates progress
				made by, and the needs of, Federal, regional, State, tribal, and local policies
				and strategies for forecasting, planning, mitigating, preventing, and
				responding to harmful algal blooms and hypoxia, including the economic costs
				and benefits of the policies and strategies;
					(6)includes
				recommendations for integrating, improving, and funding future Federal,
				regional, State, tribal, and local policies and strategies for preventing and
				mitigating the occurrence and impacts of harmful algal blooms and
				hypoxia;
					(7)describes
				communication, outreach, and education efforts to raise public awareness of
				harmful algal blooms and hypoxia, their impacts, and the methods for mitigation
				and prevention;
					(8)describes
				extramural research activities carried out under section 605(b); and
					(9)specifies how
				resources were allocated between intramural and extramural research and
				management activities, including a justification for each
				allocation.
					.
		9.Northern Gulf of
			 Mexico hypoxiaSection 604 is
			 amended to read as follows:
			
				604.Northern Gulf
				of Mexico hypoxia
					(a)Task Force
				initial progress reportsBeginning not later than 12 months after
				the date of enactment of the Harmful Algal
				Blooms and Hypoxia Research and Control Amendments Act of 2011,
				and every 2 years thereafter, the Administrator, through the Mississippi
				River/Gulf of Mexico Watershed Nutrient Task Force, shall submit a progress
				report to the appropriate congressional committees and the President that
				describes the progress made by Task Force-directed activities carried out or
				funded by the Environmental Protection Agency and other State and Federal
				partners toward attainment of the goals of the Gulf Hypoxia Action Plan
				2008.
					(b)ContentsEach
				report required under this section shall—
						(1)assess the
				progress made toward nutrient load reductions, the response of the hypoxic zone
				and water quality throughout the Mississippi/Atchafalaya River Basin, and the
				economic and social effects;
						(2)evaluate lessons
				learned; and
						(3)recommend
				appropriate actions to continue to implement or, if necessary, revise the
				strategy set forth in the Gulf Hypoxia Action Plan
				2008.
						.
		10.Interagency
			 financingThe Act, as amended
			 by section 9 of this Act, is further amended by inserting after section 604 the
			 following:
			
				604A.Interagency
				financingThe departments and
				agencies represented on the Task Force may participate in interagency financing
				and share, transfer, receive, obligate, and expend funds appropriated to any
				member of the Task Force for the purposes of carrying out any administrative or
				programmatic project or activity under this title, including support for the
				Program, a common infrastructure, information sharing, and system integration
				for harmful algal bloom and hypoxia research, monitoring, forecasting,
				prevention, and control. Funds may be transferred among such departments and
				agencies through an appropriate instrument that specifies the goods, services,
				or space being acquired from another Task Force member and the costs of the
				goods, services, and space. The amount of funds transferrable under this
				section for any fiscal year may not exceed 5 percent of the account from which
				such transfer was
				made.
				.
		11.Authorization of
			 appropriationsSection 605 is
			 amended to read as follows:
			
				605.Authorization
				of appropriations
					(a)In
				generalThere are authorized to be appropriated, for each of the
				fiscal years 2011 through 2015 to the Under Secretary to carry out sections
				603A and 603B, $30,000,000, of which—
						(1)$2,000,000 may be
				used for the development of regional research and action plans and the reports
				required under section 603B;
						(2)$3,000,000 may be
				used for the research and assessment activities related to marine and
				freshwater harmful algal blooms at the National Oceanic and Atmospheric
				Administration research laboratories;
						(3)$7,000,000 may be
				used to carry out the Ecology and Oceanography of Harmful Algal Blooms Program
				(ECOHAB);
						(4)$4,500,000 may be
				used to carry out the Monitoring and Event Response for Harmful Algal Blooms
				Program (MERHAB);
						(5)$1,500,000 may be
				used to carry out the Northern Gulf of Mexico Ecosystems and Hypoxia Assessment
				Program (NGOMEX);
						(6)$4,000,000 may be
				used to carry out the Coastal Hypoxia Research Program (CHRP);
						(7)$4,000,000 may be
				used to carry out the Prevention, Control, and Mitigation of Harmful Algal
				Blooms Program (PCM);
						(8)$1,000,000 may be
				used to carry out the Event Response Program; and
						(9)$3,000,000 may be
				used to carry out the Infrastructure Program.
						(b)Extramural
				research activitiesThe Under Secretary shall ensure that a
				substantial portion of funds appropriated pursuant to subsection (a) that are
				used for research purposes are allocated to extramural research
				activities.
					.
		12.Definitions;
			 Conforming amendment
			(a)In
			 generalThe Act is amended by inserting after section 605 the
			 following:
				
					605A.DefinitionsIn this title:
						(1)AdministratorThe
				term Administrator means the Administrator of the National Oceanic
				and Atmospheric Administration.
						(2)Harmful algal
				bloomThe term harmful algal bloom means marine and
				freshwater phytoplankton that proliferate to high concentrations, resulting in
				nuisance conditions or harmful impacts on marine and aquatic ecosystems,
				coastal communities, and human health through the production of toxic compounds
				or other biological, chemical, and physical impacts of the algae
				outbreak.
						(3)HypoxiaThe
				term hypoxia means a condition where low dissolved oxygen in
				aquatic systems causes stress or death to resident organisms.
						(4)ProgramThe
				term Program means the National Harmful Algal Bloom and Hypoxia
				Program established under section 603A.
						(5)Regional
				research and action planThe term regional research and
				action plan means a plan established under section 603B.
						(6)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
				Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any
				other territory or possession of the United States, and any Indian
				tribe.
						(7)Task
				ForceThe term Task Force means the Inter-Agency
				Task Force established by section 603(a).
						(8)Under
				SecretaryThe term Under Secretary means the Under
				Secretary of Commerce for Oceans and Atmosphere.
						(9)United States
				coastal watersThe term United States coastal waters
				includes the Great
				Lakes.
						.
			(b)Conforming
			 amendmentSection 603(a) is amended by striking
			 (hereinafter referred to as the ‘Task Force’).
			13.Application with
			 other lawsThe Act is amended
			 by adding after section 606 the following:
			
				607.Effect on other
				Federal authorityNothing in
				this title supersedes or limits the authority of any agency to carry out its
				responsibilities and missions under other
				laws.
				.
		
	
		1.Short titleThis Act may be cited as the
			 Harmful Algal Blooms and Hypoxia
			 Research and Control Amendments Act of 2011.
		2.Amendment of harmful
			 algal bloom and hypoxia research and control Act of 1998Except as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Harmful Algal
			 Bloom and Hypoxia Research and Control Act of 1998 (16 U.S.C. 1451
			 note).
		3.FindingsSection 602 is amended to read as
			 follows:
			
				602.FindingsCongress finds the following:
					(1)Harmful algal blooms and
				hypoxia—
						(A)are increasing in
				frequency and intensity in the Nation’s coastal waters and Great Lakes;
						(B)pose a threat to the
				health of coastal and Great Lakes ecosystems;
						(C)are costly to coastal
				economies; and
						(D)threaten the safety of
				seafood and human health.
						(2)Excessive nutrients in
				coastal waters have been linked to the increased intensity and frequency of
				hypoxia and some harmful algal blooms. There is a need to identify more
				workable and effective actions to reduce the negative impacts of harmful algal
				blooms and hypoxia on coastal waters.
					(3)The National Oceanic and
				Atmospheric Administration, through its ongoing research, monitoring,
				observing, education, grant, and coastal resource management programs and in
				collaboration with the other Federal agencies on the Inter-Agency Task Force on
				Harmful Algal Blooms and Hypoxia, along with States, Indian tribes, and local
				governments, possesses the capabilities necessary to support a near and
				long-term comprehensive effort to prevent, reduce, and control the human and
				environmental costs of harmful algal blooms and hypoxia.
					(4)Increases in nutrient
				loading from point and nonpoint sources can trigger and exacerbate harmful
				algal blooms and hypoxia. Since much of the increases originate in upland areas
				and are delivered to marine and freshwater bodies via river discharge,
				integrated and landscape-level research and control strategies are
				required.
					(5)Harmful algal blooms and
				hypoxia affect many sectors of the coastal economy, including tourism, public
				health, and recreational and commercial fisheries. According to a recent report
				produced by the National Oceanic and Atmospheric Administration, the United
				States seafood, restaurant, and tourism industries suffer estimated annual
				losses of at least $82,000,000 due to the economic impacts of harmful algal
				blooms.
					(6)The proliferation of
				harmful and nuisance algae can occur in all United States waters, including
				coastal areas (such as estuaries), the Great Lakes, and inland waterways,
				crossing political boundaries and necessitating regional coordination for
				research, monitoring, mitigation, response, and prevention efforts.
					(7)Federally funded and
				other research has led to several technological advances, including remote
				sensing, molecular and optical tools, satellite imagery, and coastal and ocean
				observing systems, that—
						(A)provide data for forecast
				models;
						(B)improve the monitoring
				and prediction of these events; and
						(C)provide essential
				decision making tools for managers and
				stakeholders.
						.
		4.PurposesThe Act is amended by inserting after
			 section 602 the following:
			
				602A.PurposesThe purposes of this title are—
					(1)to provide for the
				development and coordination of a comprehensive and integrated national program
				to address harmful algal blooms and hypoxia through baseline research,
				monitoring, prevention, mitigation, and control;
					(2)to provide for the
				assessment of environmental, socioeconomic, and human health impacts of harmful
				algal blooms and hypoxia on a regional and national scale, and to integrate
				this assessment into marine and freshwater resource decisions; and
					(3)to facilitate regional,
				State, tribal, and local efforts to develop and implement appropriate harmful
				algal bloom and hypoxia response plans, strategies, and tools, including
				outreach programs and information dissemination
				mechanisms.
					.
		5.Inter-Agency task force
			 on harmful algal blooms and hypoxiaSection 603(a) is amended—
			(1)by striking the
			 following representatives from and inserting a representative
			 from;
			(2)in paragraph (11), by
			 striking and;
			(3)by redesignating
			 paragraph (12) as paragraph (13);
			(4)by inserting after
			 paragraph (11) the following:
				
					(12)the Centers for Disease
				Control; and
					;
				and
			(5)in paragraph (13), as
			 redesignated, by striking such.
			6.National harmful algal
			 bloom and hypoxia programThe
			 Act is amended by inserting after section 603 the following:
			
				603A.National harmful
				algal bloom and hypoxia program
					(a)EstablishmentExcept
				as provided in subsection (d), the Under Secretary, acting through the Task
				Force established under section 603, shall establish and maintain a national
				harmful algal bloom and hypoxia program.
					(b)Action
				Strategy
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011, the Task Force shall develop a
				national harmful algal blooms and hypoxia action strategy that—
							(A)is consistent with the
				purposes under section 602A;
							(B)includes a statement of
				goals and objectives; and
							(C)includes an
				implementation plan.
							(2)PublicationNot
				later than 30 days after the date that the action strategy is developed, the
				Task Force shall—
							(A)submit the action
				strategy to Congress; and
							(B)publish the action
				strategy in the Federal Register.
							(3)Periodic
				revisionThe Task Force shall periodically review and revise the
				action strategy, as necessary.
						(c)Task force
				functionsThe Task Force shall—
						(1)coordinate interagency
				review of plans and policies of the Program;
						(2)assess interagency work
				and spending plans for implementing the activities of the Program;
						(3)review the Program’s
				distribution of Federal grants and funding to address research
				priorities;
						(4)support the
				implementation of the actions and strategies identified in the regional
				research and action plans under section 603B;
						(5)support the development
				of institutional mechanisms and financial instruments to further the goals of
				the Program;
						(6)coordinate and integrate
				the research of all Federal programs, including ocean and Great Lakes science
				and management programs and centers, that address the chemical, biological, and
				physical components of marine and freshwater harmful algal blooms and
				hypoxia;
						(7)expedite the interagency
				review process by ensuring timely review and dispersal of required reports and
				assessments under this title;
						(8)promote the development
				of new technologies for predicting, monitoring, and mitigating harmful algal
				blooms and hypoxia conditions; and
						(9)establish such
				interagency working groups as it considers necessary.
						(d)Lead Federal
				agencyThe National Oceanic and Atmospheric Administration shall
				have primary responsibility for administering the Program.
					(e)Program
				dutiesIn administering the Program, the Under Secretary
				shall—
						(1)develop and promote a
				national strategy to understand, detect, predict, control, mitigate, and
				respond to marine and freshwater harmful algal bloom and hypoxia events;
						(2)prepare work and spending
				plans for implementing the activities of the Program and developing and
				implementing the regional research and action plans;
						(3)administer merit-based,
				competitive grant funding—
							(A)to support the projects
				maintained and established by the Program; and
							(B)to address the research
				and management needs and priorities identified in the regional research and
				action plans;
							(4)coordinate and work
				cooperatively with regional, State, tribal, and local government agencies and
				programs that address marine and freshwater harmful algal blooms and
				hypoxia;
						(5)coordinate with the
				Secretary of State to support international efforts on marine and freshwater
				harmful algal bloom and hypoxia information sharing, research, mitigation,
				control, and response activities;
						(6)identify additional
				research, development, and demonstration needs and priorities relating to
				monitoring, prevention, control, mitigation, and response to marine and
				freshwater harmful algal blooms and hypoxia, including methods and technologies
				to protect the ecosystems affected by marine and freshwater harmful algal
				blooms and hypoxia;
						(7)integrate, coordinate,
				and augment existing education programs to improve public understanding and
				awareness of the causes, impacts, and mitigation efforts for marine and
				freshwater harmful algal blooms and hypoxia;
						(8)facilitate and provide
				resources to train State and local coastal and water resource managers in the
				methods and technologies for monitoring, controlling, and mitigating marine and
				freshwater harmful algal blooms and hypoxia;
						(9)support regional efforts
				to control and mitigate outbreaks through—
							(A)communication of the
				contents of the regional research and action plans and maintenance of online
				data portals for other information about harmful algal blooms and hypoxia to
				State and local stakeholders within the region for which each plan is
				developed; and
							(B)overseeing the
				development, review, and periodic updating of regional research and action
				plans;
							(10)convene at least 1
				meeting of the Task Force each year; and
						(11)perform such other tasks
				as may be delegated by the Task Force.
						(f)National Oceanic and
				Atmospheric Administration activitiesThe Under Secretary
				shall—
						(1)maintain and enhance the
				existing competitive programs at the National Oceanic and Atmospheric
				Administration relating to marine and freshwater algal blooms and
				hypoxia;
						(2)carry out marine and
				Great Lakes harmful algal bloom and hypoxia events response activities;
						(3)establish new programs
				and infrastructure, as necessary, to develop and enhance the critical
				observations, monitoring, modeling, data management, information dissemination,
				and operational forecasts required to meet the purposes under section
				602A;
						(4)enhance communication and
				coordination among Federal agencies carrying out marine and freshwater harmful
				algal bloom and hypoxia activities;
						(5)to the greatest extent
				practicable, leverage existing resources and expertise available from local
				research universities and institutions to meet the purposes under section 602A;
				and
						(6)increase the
				availability to appropriate public and private entities of—
							(A)analytical facilities and
				technologies;
							(B)operational forecasts;
				and
							(C)reference and research
				materials.
							(g)Cooperative
				effortsThe Under Secretary shall work cooperatively and avoid
				duplication of effort with other offices, centers, and programs within the
				National Oceanic and Atmospheric Administration, other agencies on the Task
				Force, and States, tribes, and nongovernmental organizations concerned with
				marine and freshwater issues to coordinate harmful algal blooms and hypoxia
				(and related) activities and research.
					(h)Freshwater
				programWith respect to the freshwater aspects of the Program,
				except for those aspects occurring in the Great Lakes, the Administrator of the
				Environmental Protection Agency, in consultation with the Under Secretary,
				through the Task Force, shall—
						(1)carry out the duties
				assigned to the Under Secretary under this section and section 603B, including
				the activities under subsection (g);
						(2)research the ecology of
				freshwater harmful algal blooms;
						(3)monitor and respond to
				freshwater harmful algal blooms events in lakes (except for the Great Lakes),
				rivers, and reservoirs;
						(4)mitigate and control
				freshwater harmful algal blooms; and
						(5)recommend the amount of
				funding required to carry out subsection (g) for inclusion in the President’s
				annual budget request to Congress.
						(i)Integrated coastal and
				ocean observation systemThe collection of monitoring and
				observation data under this title shall comply with all data standards and
				protocols developed pursuant to the Integrated Coastal and Ocean Observation
				System Act of 2009 (33 U.S.C. 3601 et seq.). Such data
				shall be made available through the system established under that
				Act.
					.
		7.Regional research and
			 action plansThe Act, as
			 amended by section 6 of this Act, is further amended by inserting after section
			 603A the following:
			
				603B.Regional research and
				action plans
					(a)In
				generalIn administering the Program, the Under Secretary
				shall—
						(1)identify appropriate
				regions and subregions to be addressed by each regional research and action
				plan; and
						(2)oversee the development
				and implementation of the regional research and action plans.
						(b)Plan
				developmentThe Under Secretary shall—
						(1)develop and submit to the
				Task Force for approval a regional research and action plan for each region,
				that builds upon any existing State or regional plans the Under Secretary
				considers appropriate; and
						(2)identify appropriate
				elements for each region, including—
							(A)baseline ecological,
				social, and economic research needed to understand the biological, physical,
				and chemical conditions that cause, exacerbate, and result from harmful algal
				blooms and hypoxia;
							(B)regional priorities for
				ecological and socio-economic research on issues related to and impacts of
				harmful algal blooms and hypoxia;
							(C)research, development,
				and demonstration activities needed to develop and advance technologies and
				techniques—
								(i)for minimizing the
				occurrence of harmful algal blooms and hypoxia; and
								(ii)for improving
				capabilities to predict, monitor, prevent, control, and mitigate harmful algal
				blooms and hypoxia;
								(D)State, tribal, and local
				government actions that may be implemented—
								(i)to support long-term
				monitoring efforts and emergency monitoring as needed;
								(ii)to minimize the
				occurrence of harmful algal blooms and hypoxia;
								(iii)to reduce the duration
				and intensity of harmful algal blooms and hypoxia in times of emergency;
								(iv)to address human health
				dimensions of harmful algal blooms and hypoxia; and
								(v)to identify and protect
				vulnerable ecosystems that could be, or have been, affected by harmful algal
				blooms and hypoxia;
								(E)mechanisms by which data,
				information, and products are transferred between the Program and State,
				tribal, and local governments and research entities;
							(F)communication, outreach
				and information dissemination efforts that State, tribal, and local governments
				and stakeholder organizations can take to educate and inform the public about
				harmful algal blooms and hypoxia and alternative coastal resource-utilization
				opportunities that are available; and
							(G)the roles that Federal
				agencies can play to facilitate implementation of the regional research and
				action plan for that region.
							(c)ConsultationIn
				developing a regional research and action plan under this section, the Under
				Secretary shall—
						(1)coordinate with State
				coastal management and planning officials;
						(2)coordinate with tribal
				resource management officials;
						(3)coordinate with water
				management and watershed officials from coastal States and noncoastal States
				with water sources that drain into water bodies affected by harmful algal
				blooms and hypoxia;
						(4)in matters relating to
				the Gulf of Mexico, coordinate with the Gulf of Mexico Alliance;
						(5)coordinate with
				the Administrator and other Federal agencies as the Under Secretary considers
				appropriate; and
						(6)consult
				with—
							(A)public health
				officials;
							(B)emergency management
				officials;
							(C)science and technology
				development institutions;
							(D)economists;
							(E)industries and businesses
				affected by marine and freshwater harmful algal blooms and hypoxia;
							(F)scientists, with
				expertise concerning harmful algal blooms or hypoxia, from academic or research
				institutions; and
							(G)other
				stakeholders.
							(d)Building on available
				studies and informationIn developing a regional research and
				action plan under this section, the Under Secretary shall—
						(1)utilize and build on
				existing research, assessments, reports, including those carried out under
				existing law, and other relevant sources; and
						(2)consider the impacts,
				research, and existing program activities of all United States coastlines and
				fresh and inland waters, including the Great Lakes, the Chesapeake Bay,
				estuaries, and tributaries.
						(e)ScheduleThe
				Under Secretary shall—
						(1)begin developing the
				regional research and action plans for at least a third of the regions not
				later than 9 months after the date of the enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011;
						(2)begin developing the
				regional research and action plans for at least another third of the regions
				not later than 21 months after the date of the enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011;
						(3)begin developing the
				regional research and action plans for the remaining regions not later than 33
				months after the date of the enactment of the Harmful Algal Blooms and Hypoxia Research and Control
				Amendments Act of 2011; and
						(4)ensure that each regional
				research and action plan developed under this section is—
							(A)completed and approved by
				the Task Force not later than 12 months after the date that development of the
				regional research and action plan begins; and
							(B)updated not less than
				once every 5 years after the completion of the regional research and action
				plan.
							(f)PrioritizationIn
				developing the regional research and action plans pursuant to subsection (e),
				the Under Secretary shall begin with regions that historically have the
				greatest record of harmful algal blooms or the largest perennial hypoxic
				zones.
					(g)Funding
						(1)In
				generalSubject to available appropriations, the Under Secretary
				shall make funding available to eligible organizations to implement the
				research, monitoring, forecasting, modeling, and response actions included
				under each approved regional research and action plan. The Program shall select
				recipients through a merit-based, competitive process and seek to fund research
				proposals that most effectively align with the research priorities identified
				in the relevant regional research and action plan.
						(2)Application;
				assurancesAn organization seeking funding under this subsection
				shall submit an application to the Program at such time, in such form and
				manner, and containing such information and assurances as the Program may
				require. The Program shall require each eligible organization receiving funds
				under this subsection to utilize the mechanisms under subsection (b)(2)(E) to
				ensure the transfer of data and products developed under the regional research
				and action plan.
						(3)Eligible
				organizationIn this subsection, the term eligible
				organization means—
							(A)an institution of higher
				education, other non-profit organization, State, tribal, or local government,
				commercial organization, or Federal agency that meets the requirements of this
				section and such other requirements as may be established by the Under
				Secretary; and
							(B)with respect to
				nongovernmental organizations, an organization that is subject to regulations
				promulgated or guidelines issued to carry out this section, including United
				States audit requirements that are applicable to nongovernmental
				organizations.
							.
		8.ReportingSection 603 is amended by adding at the end
			 the following:
			
				(j)ReportNot
				later than 2 years after the submission of the action strategy under section
				603A, the Under Secretary shall submit a report to the appropriate
				congressional committees that describes—
					(1)the proceedings of the
				annual Task Force meetings;
					(2)the activities carried
				out under the Program and the regional research and action plans, and the
				budget related to the activities;
					(3)the progress made on
				implementing the action strategy; and
					(4)any need to revise or
				terminate activities or projects under the Program.
					(k)Program
				reportNot later than 5 years after the date of enactment of the
				Harmful Algal Blooms and Hypoxia Research and
				Control Amendments Act of 2011, the Task Force shall submit a
				report on harmful algal blooms and hypoxia in marine and freshwater systems to
				Congress that—
					(1)evaluates the state of
				scientific knowledge of harmful algal blooms and hypoxia in marine and
				freshwater systems, including their causes and ecological consequences;
					(2)evaluates the social and
				economic impacts of harmful algal blooms and hypoxia, including their impacts
				on coastal communities, and reviews those communities’ efforts and associated
				economic costs related to event forecasting, planning, mitigation, response,
				public outreach, and education;
					(3)examines and evaluates
				the human health impacts of harmful algal blooms and hypoxia, including any
				gaps in existing research;
					(4)describes advances in
				capabilities for monitoring, forecasting, modeling, control, mitigation, and
				prevention of harmful algal blooms and hypoxia, including techniques for
				integrating landscape- and watershed-level water quality information into
				marine and freshwater harmful algal bloom and hypoxia prevention and mitigation
				strategies at Federal and regional levels;
					(5)evaluates progress made
				by, and the needs of, Federal, regional, State, tribal, and local policies and
				strategies for forecasting, planning, mitigating, preventing, and responding to
				harmful algal blooms and hypoxia, including the economic costs and benefits of
				the policies and strategies;
					(6)includes recommendations
				for integrating, improving, and funding future Federal, regional, State,
				tribal, and local policies and strategies for preventing and mitigating the
				occurrence and impacts of harmful algal blooms and hypoxia;
					(7)describes communication,
				outreach, and education efforts to raise public awareness of harmful algal
				blooms and hypoxia, their impacts, and the methods for mitigation and
				prevention;
					(8)describes extramural
				research activities carried out under section 605(b); and
					(9)specifies how resources
				were allocated between intramural and extramural research and management
				activities, including a justification for each
				allocation.
					.
		9.Northern Gulf of Mexico
			 hypoxiaSection 604 is amended
			 to read as follows:
			
				604.Northern Gulf of
				Mexico hypoxia
					(a)Task Force initial
				progress reportsBeginning not later than 12 months after the
				date of enactment of the Harmful Algal Blooms
				and Hypoxia Research and Control Amendments Act of 2011, and
				every 2 years thereafter, the Administrator, through the Mississippi River/Gulf
				of Mexico Watershed Nutrient Task Force, shall submit a progress report to the
				appropriate congressional committees and the President that describes the
				progress made by Task Force-directed activities carried out or funded by the
				Environmental Protection Agency and other State and Federal partners toward
				attainment of the goals of the Gulf Hypoxia Action Plan 2008.
					(b)ContentsEach
				report required under this section shall—
						(1)assess the progress made
				toward nutrient load reductions, the response of the hypoxic zone and water
				quality throughout the Mississippi/Atchafalaya River Basin, and the economic
				and social effects;
						(2)evaluate lessons learned;
				and
						(3)recommend appropriate
				actions to continue to implement or, if necessary, revise the strategy set
				forth in the Gulf Hypoxia Action Plan
				2008.
						.
		10.Interagency
			 financingThe Act, as amended
			 by section 9 of this Act, is further amended by inserting after section 604 the
			 following:
			
				604A.Interagency
				financingThe departments and
				agencies represented on the Task Force may participate in interagency financing
				and share, transfer, receive, obligate, and expend funds appropriated to any
				member of the Task Force for the purposes of carrying out any administrative or
				programmatic project or activity under this title, including support for the
				Program, a common infrastructure, information sharing, and system integration
				for harmful algal bloom and hypoxia research, monitoring, forecasting,
				prevention, and control. Funds may be transferred among such departments and
				agencies through an appropriate instrument that specifies the goods, services,
				or space being acquired from another Task Force member and the costs of the
				goods, services, and space. The amount of funds transferrable under this
				section for any fiscal year may not exceed 5 percent of the account from which
				such transfer was
				made.
				.
		11.Authorization of
			 appropriationsSection 605 is
			 amended to read as follows:
			
				605.Authorization of
				appropriations
					(a)In
				generalThere are authorized to be appropriated, for each of the
				fiscal years 2011 through 2015 to the Under Secretary to carry out sections
				603A and 603B, $30,000,000, of which—
						(1)$2,000,000 may be used
				for the development of regional research and action plans and the reports
				required under section 603B;
						(2)$3,000,000 may be used
				for the research and assessment activities related to marine and freshwater
				harmful algal blooms at the National Oceanic and Atmospheric Administration
				research laboratories;
						(3)$7,000,000 may be used to
				carry out the Ecology and Oceanography of Harmful Algal Blooms Program
				(ECOHAB);
						(4)$4,500,000 may be used to
				carry out the Monitoring and Event Response for Harmful Algal Blooms Program
				(MERHAB);
						(5)$1,500,000 may be used to
				carry out the Northern Gulf of Mexico Ecosystems and Hypoxia Assessment Program
				(NGOMEX);
						(6)$4,000,000 may be used to
				carry out the Coastal Hypoxia Research Program (CHRP);
						(7)$4,000,000 may be used to
				carry out the Prevention, Control, and Mitigation of Harmful Algal Blooms
				Program (PCM);
						(8)$1,000,000 may be used to
				carry out the Event Response Program; and
						(9)$3,000,000 may be used to
				carry out the Infrastructure Program.
						(b)Extramural research
				activitiesThe Under Secretary shall ensure that a substantial
				portion of funds appropriated pursuant to subsection (a) that are used for
				research purposes are allocated to extramural research
				activities.
					.
		12.Definitions; Conforming
			 amendment
			(a)In
			 generalThe Act is amended by inserting after section 605 the
			 following:
				
					605A.DefinitionsIn this title:
						(1)AdministratorThe
				term Administrator means the Administrator of the National Oceanic
				and Atmospheric Administration.
						(2)Harmful algal
				bloomThe term harmful algal bloom means marine and
				freshwater phytoplankton that proliferate to high concentrations, resulting in
				nuisance conditions or harmful impacts on marine and aquatic ecosystems,
				coastal communities, and human health through the production of toxic compounds
				or other biological, chemical, and physical impacts of the algae
				outbreak.
						(3)HypoxiaThe
				term hypoxia means a condition where low dissolved oxygen in
				aquatic systems causes stress or death to resident organisms.
						(4)ProgramThe
				term Program means the National Harmful Algal Bloom and Hypoxia
				Program established under section 603A.
						(5)Regional research and
				action planThe term regional research and action
				plan means a plan established under section 603B.
						(6)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
				Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any
				other territory or possession of the United States, and any Indian
				tribe.
						(7)Task
				ForceThe term Task Force means the Inter-Agency
				Task Force established by section 603(a).
						(8)Under
				SecretaryThe term Under Secretary means the Under
				Secretary of Commerce for Oceans and Atmosphere.
						(9)United States coastal
				watersThe term United States coastal waters
				includes the Great
				Lakes.
						.
			(b)Conforming
			 amendmentSection 603(a) is amended by striking
			 (hereinafter referred to as the ‘Task Force’).
			13.Application with other
			 lawsThe Act is amended by
			 adding after section 606 the following:
			
				607.Effect on other
				Federal authorityNothing in
				this title supersedes or limits the authority of any agency to carry out its
				responsibilities and missions under other
				laws.
				.
		
	
		November 13, 2012
		Reported with an amendment
	
